Per Curiam,
Abraham Bitner was the owner of two pieces of land at and for some time before his assignment. Several dwelling houses and a greenhouse were erected on one of them, and the other seems to have been unoccupied. Hostetter had a judgment against Bitner which was the first lien on both lots. Then followed four other judgments which were liens on both lots. Bitner undertook to erect several new greenhouses on the second lot, and at about the time he began operations he procured from the four judgment creditors whose liens were subsequent to that of Hostetter a release of that lot from the lien of their judgments. Mechanics’ liens were afterwards entered against the new greenhouses and the lot on which they were erected. Bitner assigned both lots for tire benefit of his creditors and they have been sold by his assignee.
The question now raised is whether the mechanic’s lien creditors have an equitable interest in the proceeds of the new greenhouse lot superior to that of the four judgment, creditors who have released the lien of their judgments from it. The *95learned judge of the court below held that theirs was the superior equity. We think this was right. If the mechanics’ liens were not in their way the junior judgments might require Hostetler to resort to his lien upon the new greenhouse lot in aid of their judgments; but the mechanics’ liens are in the way. They have the superior equity.
The judgment is therefore affirmed.